
	

113 S118 IS: To amend the Internal Revenue Code of 1986 to prohibit the use of public funds for political party conventions.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 118
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Coburn (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit
		  the use of public funds for political party conventions.
	
	
		1.Prohibiting use of
			 presidential election campaign funds for party conventions
			(a)In
			 generalChapter 95 of the Internal Revenue Code of 1986 is
			 amended by striking section 9008.
			(b)Clerical
			 amendmentThe table of sections of chapter 95 of such Code is
			 amended by striking the item relating to section 9008.
			2.Conforming
			 amendments
			(a)Availability of
			 payments to candidatesThe third sentence of section 9006(c) of
			 the Internal Revenue Code of 1986 is amended by striking , section
			 9008(b)(3),.
			(b)Reports by
			 Federal election commissionSection 9009(a) of such Code is
			 amended—
				(1)by adding
			 and at the end of paragraph (2);
				(2)by striking the
			 semicolon at the end of paragraph (3) and inserting a period; and
				(3)by striking
			 paragraphs (4), (5), and (6).
				(c)PenaltiesSection
			 9012 of such Code is amended—
				(1)in subsection
			 (a)(1), by striking the second sentence; and
				(2)in subsection (c),
			 by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2).
				(d)Availability of
			 payments from presidential primary matching payment accountThe
			 second sentence of section 9037(a) of such Code is amended by striking
			 and for payments under section 9008(b)(3).
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring after December 31,
			 2012.
		
